DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 13-20 in the reply filed on 08 February 2022 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 February 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards (2013/0257729).See; Fig. 2 and p[0030] for touch sensitive computer mouse 16) with: a bottom face for resting on a generally horizontal surface plane (See; p[0030] for a first surface 24 that is proximate to an underlying support surface); a mouse button face projecting upwardly from said bottom face (See; p[0030] for a second surface 26 opposite the first surface and upon which at least a portion of the user’s hand rests during use of the touch sensitive computer mouse); a thumb face opposite of said mouse button face for engagement by a thumb of a user hand (See; p[0038] for the user’s thumb is in a first position along the side of the computer mouse proximate the first surface 24); at least two mouse buttons arranged at said mouse button face for operation by a finger of said user hand (See; Fig. 2 and p[0030] for first and second buttons 20, 22); and a touchpad surface area arranged at said mouse button face for operation by fingers of said user hand responsive to being touched and responsive to shifting movement of an area where said touchpad area is touched from one location on said touchpad surface area to another location on said touchpad surface area (See; Fig. 7A and p[0046] for a region 70 having touch sensors); the mouse further comprising circuitry for generating user interface display control signals in response to said touchpad surface area being touched and in response to said shifting movement of the area where said touchpad area is touched (See; p[0041] where stroking of the second surface such as in a forward or rearward direction may provide the one dimensional input with respect to a scroll operation); wherein said touchpad surface area is at least partially located between said mouse buttons (See; Fig. 7A where the region is located in a region between the outer periphery of each mouse button); and wherein said mouse buttons have mouse button caps integrally formed with adjacent portions of the housing and connected to said adjacent portions of the housing via flexible hinge areas on sides of the button caps facing said touchpad surface area at least partially located there between (See; Fig. 2 where the mouse buttons are formed integrally with the rest of the housing).See; Fig. 3 and p[0039]-p[0042] for user’s hand in the first position 34 and enabling a first image manipulation mode 36 and modifying the display in accordance with the first image manipulation operation 40) and, in a second detected mode of operation, and in response to said displacement operation by a user, output a second signal different from said first signal for causing said user interface display to show a second movement in a second direction in the displayed image, said second direction being different from said first direction (See; Fig. 3 and p[0042]-p[0044] for user’s hand in the second position 44 and enabling a second image manipulation mode 46 and modifying the display in accordance with the second image manipulation operation 50 where the two manipulation modes result in different operations which manipulates the image in different “directions”).	In regards to claim 16, Edwards teaches wherein said mouse buttons are operable by pressing a respective area of a respective button, causing the respective button to hinge about the respective flexible hinge area on the side of the respective button cap (See; Fig. 2 where the buttons hinge about the respective flexible hinge area abutting the main mouse housing where the palm rests).	In regards to claim 17, Edwards teaches wherein portions of the caps of the mouse buttons also form portions of the touchpad surface area (See; Fig. 7A where the touch pad surface 70 is formed on the mouse buttons).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (2013/0257729) in view of HOTELLING et al (2008/0297478) (herein “HOTELLING”).	In regards to claim 15, Edwards teaches wherein said mouse buttons have seams along respective outer perimeters, except at the flexible hinge areas which are seamless on the sides of the button caps (See; Fig. 2 for seams along outer perimeters and seamless on the back side face of the housing). Edwards fails to explicitly teach a seamless hinge area on the sides of the button caps facing each other.See; Fig. 2A and p[0058] for buttons 75A and 75B having seams along an outer periphery but are seamless on the inner side of the button caps facing each other where the entire body pivots in one direction or another depending on which button zone is pushed). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Edwards to have a seamless area between the two mouse buttons so as to be more aesthetically pleasing and prevent foreign substances from getting under the mouse buttons, increasing the lifetime of the device.	In regards to claim 18, Edwards fails to explicitly teach comprising at least four mouse buttons arranged symmetrical about a symmetry plane perpendicular to said surface plane. However, HOTELLING teaches comprising at least four mouse buttons arranged symmetrical about a symmetry plane perpendicular to said surface plane (See; Fig. 2A for four mouse buttons 75A, 75B, 75C and 75D symmetrical about a surface plane). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Edwards to have four mouse buttons to increase functionality of the device, increasing user satisfaction in the device.
	In regards to claim 19, HOTELLING teaches wherein, in a first mode of operation a first pair of the at least four mouse buttons function as a standard left and right mouse button; and in a second mode of operation, the other, second pair of the at least four mouse buttons function as a standard left and right mouse button (See; Fig. 2A and p[0058] where button 75A and 75B are used by a right handed user as left and right mouse buttons in a right hand mode and buttons 75C and 75D are used by a left handed user as left and right mouse buttons in a left hand mode).

See; Figs. 1, 2A, 2C, 2D and p[0041], p[0056] where the mouse top member 26 may be symmetric in the longitudinal direction thus making a thumb face symmetrical about the symmetry plane). HOTELLING fails to explicitly teach wherein the mouse at half height, is at least 70 mm long in said horizontal longitudinal direction. However since the disclosure offers no criticality and no unexpected results from having these dimensions then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of the invention to use the dimensions above as a mere design choice based on the specific device that it will be used for.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	Yasutake (2011/0109552) teaches a multi touch mouse having a touchpad.	MA et al (2010/0309128) teaches a mouse having two sets of buttons for left and right clicks	Rosenfeld et al (2010/0245246) teaches a mouse having a curved touch pad surface.	Ludwig (2005/0179650) teaches a multi touch mouse having a touchpad.	Gray (6,970,159) teaches a mouse having integrated touch pad buttons	Lau (6,489,948) teaches a multi touch mouse having a touchpad.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627